DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 2, 7, 8, 10, 11, 16, 17, 18, 19, and 20 have been amended. Claims 1-20 are currently pending. 

Response to Arguments

Applicant’s arguments, see Applicant’s Remarks, filed 10/13/2022, with respect to newly amended claim 1 have been fully considered and are persuasive.  The U.S.C. 103 Rejection of claims 1-6, 10-15, and 18 have been withdrawn. 

The Examiner notes the applicant’s requests that the rejections be held in abeyance response. However, “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” (MPEP 804)

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations of claim 18:
“means for receiving a command from a host system” has the corresponding structure described in the specification: Host Interface 130 described in Paragraphs [0019] & [0023].
“means for… determining the received command as a high priority command or a low priority command” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in  Figure 3B & paragraph [0040].
“means for processing commands from the high priority queue and the low priority queue based on a scheduling ratio” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in paragraphs [0035] & [0036].
 “means for generating an updated scheduling ratio” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in Figure 3B & paragraph [0040].
“means for processing additional commands based on the updated scheduling ratio” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in Figure 3B & paragraph [0040].
 “means for determining a write amplification factor of the storage apparatus” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in paragraph [0032].
“means for determining a number of read commands and a number of write commands received during a respective duration” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in paragraph [0032].
“means for generating an updated scheduling ratio” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in Figure 3B & paragraph [0040].
“means for processing additional commands based on the updated scheduling ratio” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in Figure 3B & paragraph [0040].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 11, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, 14-19, 21-22, and 24-25 of U.S. Patent No. 10,635,617. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,635,617 contains every element of claims 1-2, 8-11, and 17-19 of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. See Table Below. 

As per claims 10, 11, 17, 18, and 19,
Instant Application 
US Patent 10,635,617 (US Application 15/600,672)
Examiner’s note
Claim 10: A method for a storage system, comprising: 
Claim 14: A data storage device, comprising: 
Claims 14 of US Patent 10,635,617 teaches Claim 10 of Instant Application except for the highlighted portions. Claim 22 of US Patent 10,635,617 teaches the highlighted portion of claim 10 of Instant Application. Instant Application discloses a method of receiving a command from a host system while US Patent 10,635,617 discloses a data storage device with host read/write commands. However, dependent Claim 2 of US Patent 10,635,617 discloses a host device transmitting commands which reads on the Instant Application limitation. 

Furthermore, while claim 14 of US Patent is a data storage device and claim 1 of US Patent is a method claim, both claims are directed towards the same embodiment of determining a scheduling ratio between a first queue and second queue based on received read/write commands over a period of time. Thus, it would have been obvious to combine claims 2 + 14 + 22 in order to teach a data storage device that receives host commands in order to allow the storage/retrieval of vital data in a secure persistent storage device. 
Therefore, claims 2 + 14 + 22 of US Patent 10,635,617 teach claim 10 of Instant Application. 


Claim 10: receiving a command from a host system; 
Claim 2: The method according to claim 1, wherein the first command type includes the write command received from a host device, wherein the second command type includes a command received from the host device that is not the write command, and wherein the host device is coupled to the data storage device.

Claim 10: based on a type of the received command, determining the received command as a high priority command or a low priority command, wherein determining the received command comprises:
Claim 14: a plurality of storage devices, each storage device comprising a plurality of non-volatile memory die; and a controller coupled to the plurality of storage devices, wherein the controller is configured to: identify a command as a high priority command or a low priority command; when the command is the high priority command, assign the command to a first queue, which is a high priority queue; when the command is the low priority command, assign the command to a second queue, which is a low priority queue, wherein the second queue is configured to contain at least two different command types comprising a first command type and a second command type; 


Claim 10: when the received command is a host read command or an error correction command, determining the received command as the high priority command and assigning the received command to a high priority queue; and when the received command is an internal write command, an internal erase command or an internal read command, determining the received command as the low priority command and assigning the received command to a low priority queue; 
Claim 22: The data storage device according to claim 14, wherein the first queue is configured to contain at least a host read command and an error correction command, and wherein the second queue is configured to contain at least a write command and one or more of the following: an internal read command, an internal program command, and an internal erase command.

Claim 10: and processing commands from the high priority queue and the low priority queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the high priority queue to be processed and a number of one or more commands from the low priority queue to be processed; determining a write amplification factor of the storage system; determining a number of read commands and a number of write commands received during a respective duration; generating an updated scheduling ratio based on the number of read commands and the number of write commands received during the respective duration; and processing additional commands based on the updated scheduling ratio, wherein the updated scheduling ratio is: proportional to a scheduling ratio factor that is based on a prior scheduling ratio, and inversely proportional to the write amplification factor.
Claim 14: process one or more commands from the first queue and one or more commands from the second queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the first queue to be processed and a number of one or more commands from the second queue to be processed; periodically determine a write amplification factor of the data storage device, and a total number of host read commands and a total number of host write commands received by the data storage device during a respective predetermined period of time; generating an updated scheduling ratio based on the following equation:                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                        

wherein: A is the total number of host read commands received during the respective predetermined period of time, B is the total number of host write commands received during the respective predetermined period of time, C is the determined write amplification factor, D is a scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio; and processing subsequent commands from the first queue and the second queue based on the updated scheduling ratio.

Claim 11: The method of claim 10, wherein the scheduling ratio is the ratio between: a number of one or more commands from the high priority queue to be processed, and every predetermined number of the number of one or more commands from the low priority queue to be processed.
Claim 14
Both Claim 11 of Instant Application and Claim 14 of US Patent 10,635,617 disclose a scheduling ratio used to process from a high priority queue and low priority queue. See Instant Application claim set and US Patent 10,635,617 claim set for reference. 
Claim 15: The method claim 14, wherein: the initial scheduling ratio is set using the adjusted given scheduling ratio and based on different levels of overprovisioning in the storage system.
Claim 18: The data storage device according to claim 17, wherein the controller is configured to determine the write amplification factor of the data storage device based on an amount of over provisioning of the data storage device.
Claim 18 of US Patent 10,635,617 teaches Claim 15 of Instant Application.
Claim 17: The method of claim 10, wherein the updated scheduling ratio is generated based on the following equation:                                            
                                                 
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                         wherein: A is a number of read commands received during a respective duration, B is a number of write commands received during the respective duration, C is a write amplification factor, D is a scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio.
Claim 14: generating an updated scheduling ratio based on the following equation:                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                        

wherein: A is the total number of host read commands received during the respective predetermined period of time, B is the total number of host write commands received during the respective predetermined period of time, C is the determined write amplification factor, D is a scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio; and processing subsequent commands from the first queue and the second queue based on the updated scheduling ratio.

Claim 18: A storage apparatus, comprising: means for receiving a command from a host system; means for, based on a type of the received command, determining the received command as a high priority command or a low priority command, wherein the means for determining the received command comprises: when the received command is a host read command or an error correction command, means for determining the received command as the high priority command and assigning the received command to a high priority queue; and when the received command is an internal write command, an internal erase command or an internal read command, means for determining the received command as the low priority command and assigning the received command to a low priority queue; and means for processing commands from the high priority queue and the low priority queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the high priority queue to be processed and a number of one or more commands from the low priority queue to be processed; means for determining a write amplification factor of the storage apparatus; means for determining a number of read commands and a number of write commands received during a respective duration; means for generating an updated scheduling ratio based on the number of read commands and the number of write commands received during the respective duration; and means for processing additional commands based on the updated scheduling ratio, wherein the updated scheduling ratio is: proportional to a scheduling ratio factor that is based on a prior scheduling ratio, and inversely proportional to the write amplification factor.
Claim 14
See Instant Application claim set and US Patent 10,635,617 claim set for reference.
Claim 19: The storage apparatus of claim 18, wherein the means for generating the updated scheduling ratio is based on the following equation: :                                            
                                                 
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                                 
                                            
                                        wherein: A is the number of read commands received during the respective duration, B is the number of write commands received during the respective duration, C is the write amplification factor, D is the scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio.
Claim 14
See Instant Application claim set and US Patent 10,635,617 claim set for reference.


Claim 18 of Instant Application is similar to claim 10 of Instant Application and is rejected using similar rationale as seen above. Dependent claims 11, 15, 17, and 19 are read upon by claims 1-8, 12, 14-19, 21-22, and 24-25 of U.S. Patent No. 10,635,617.


Claims 1-9, 12-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, 14-19, 21-22, and 24-25 of U.S. Patent No. 10,635,617 in view of Eschmann (US 2005/0144379), Lee (US 2015/0046642), and/or Gopinath (US 2017/0123972). See Table Below. 

As per claims 1-9, 12-16, and 20,
Instant Application 
US Patent 10,635,617 (US Application 15/600,672)
Examiner’s note
Claim 1: A storage system, comprising: memories; and one or more controllers configured to cause: receiving a command from a host system; based on a type of the received command, determining the received command as a high priority command or a low priority command, wherein determining the received command comprises: 
Claim 14: A data storage device, comprising: a plurality of storage devices, each storage device comprising a plurality of non-volatile memory die; and a controller coupled to the plurality of storage devices, wherein the controller is configured to: identify a command as a high priority command or a low priority command; when the command is the high priority command, assign the command to a first queue, which is a high priority queue; when the command is the low priority command, assign the command to a second queue, which is a low priority queue, wherein the second queue is configured to contain at least two different command types comprising a first command type and a second command type; 

Highlighted portions of Claims 14 + 22 of US Patent 10,635,617 teaches the limitations of Claim 1 of Instant Application. While Claim 1 of Instant Application is a storage system and claim 14 of US Patent is a data storage device, it is obvious that a data storage device is a storage system. US Patent 10,635,617 teaches a storage controller system for identifying high/low priority commands and sorts them into queues, which the Instant Application also teaches. US Patent 10,635,617 does not disclose highlighted portion of Instant Application Claim 1. See Below for Obviousness Rejection. 
when the received command is a host read command or an error correction command, determining the received command as the high priority command and assigning the received command to a high priority queue; and when the received command is an internal write command, an internal erase command or an internal read command generated by the one or more controllers, determining the received command as the low priority command and assigning the received command to a low priority queue;
Claim 22: The data storage device according to claim 14, wherein the first queue is configured to contain at least a host read command and an error correction command, and wherein the second queue is configured to contain at least a write command and one or more of the following: an internal read command, an internal program command, and an internal erase command.

Claim 1: and processing commands from the high priority queue and the low priority queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the high priority queue to be processed and a number of one or more commands from the low priority queue to be processed; determining a write amplification factor of the storage system; determining a number of read commands and a number of write commands received during a respective duration; generating an updated scheduling ratio based on the number of read commands and the number of write commands received during the respective duration; and processing additional commands based on the updated scheduling ratio, wherein the updated scheduling ratio is: proportional to a scheduling ratio factor that is based on a prior scheduling ratio, and inversely proportional to the write amplification factor.
Claim 14: process one or more commands from the first queue and one or more commands from the second queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the first queue to be processed and a number of one or more commands from the second queue to be processed; periodically determine a write amplification factor of the data storage device, and a total number of host read commands and a total number of host write commands received by the data storage device during a respective predetermined period of time; generating an updated scheduling ratio based on the following equation:                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                        

wherein: A is the total number of host read commands received during the respective predetermined period of time, B is the total number of host write commands received during the respective predetermined period of time, C is the determined write amplification factor, D is a scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio; and processing subsequent commands from the first queue and the second queue based on the updated scheduling ratio.

US Patent 10,635,617 does not appear to explicitly teach claim 1 limitation “when the received command is an internal write command, an internal erase command or an internal read command generated by the one or more controllers”.

However, Eschmann teaches said limitations in Figure 2, 66 & Paragraph [0024] “driver 50 selects a request for execution according to a priority system that gives the highest priority to demand requests to read to or write from the cached disk subsystem, the next lower priority to demand flush requests, and the lowest priority to internal write backs from the cache to the disk”.

One would be motivated to modify the storage system of Patent 10,635,617 to be able to sort controller generated internal write commands into a low priority queue in order to allow the storage controller to perform internal maintenance operations while preventing the storage controller system from interrupting higher priority host commands, thus reducing the delay of processing and enhancing system performance overall (See Eschmann: Paragraph 0007).
Claim 2: The storage system of claim 1, wherein the scheduling ratio is the ratio between: a number of one or more commands from the high priority queue to be processed, and every predetermined number of the number of one or more commands from the low priority queue to be processed.
Claims 14 + 22 + Eschmann
Claims 14 + 22 of US Patent 10,635,617 in view of Eschmann teaches claim 2 of Instant Application. See Claims of US Patent 10,635,617 and of Instant Application for reference. 
Claim 3: The storage system of claim 1, wherein: the scheduling ratio is adjustable; the scheduling ratio is initially an initial scheduling ratio; and the initial scheduling ratio is based on an average read latency of host read commands.
Claims 14 + 22 + Eschmann
Claim 14 + 22 of US Patent 10,635,617 in view of Eschmann teaches limitations of claim 3 of Instant Application except for highlighted. 
US Patent 10,635,617 does not appear to explicitly teach claim 3 limitation “the initial scheduling ratio is based on an average read latency of host read commands”. 
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 10,635,617 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 4: The storage system of claim 1, wherein: the scheduling ratio is initially an initial scheduling ratio; and the initial scheduling ratio is based on: an average read latency of host read commands, and different levels of overprovisioning in the storage system.
Claims 14 + 18 + 22 + Eschmann
Claims 14 + 18 + 22 of US Patent 10,635,617 in view of Eschmann teaches limitations of claim 4 of Instant Application except for highlighted.
US Patent 10,635,617 does not appear to explicitly teach claim 4 limitation “an average read latency”. 
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 10,635,617 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 5: The storage system of claim 1, wherein: the scheduling ratio is adjustable; the scheduling ratio is initially an initial scheduling ratio; the initial scheduling ratio is determined by: processing given operation commands based on a given scheduling ratio; monitoring an average read latency of host read commands during the processing of the given operation commands; and determining when the processing of the given operation commands produces a target read latency of host read commands; the given scheduling ratio is adjusted until the target average read latency of host read commands is produced; and when the target average read latency of host read commands is produced, the initial scheduling ratio is set using the adjusted given scheduling ratio.
Claim 14 + 22 + Eschmann
Claims 14 + 22 of US Patent 10,635,617 in view of Eschmann teaches limitations of claim 5 of Instant Application except for highlighted.
US Patent 10,635,617 does not appear to explicitly teach claim 5 limitation “average ready latency”.
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 10,635,617 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 6: The storage system of claim 5, wherein: the initial scheduling ratio is set using the adjusted given scheduling ratio and based on different levels of overprovisioning in the storage system.
Claims 14 + 18 + 22 + Eschmann

Claim 7: The storage system of claim 1, wherein the updated scheduling ratio is based on a representation that is: proportional to the number of read commands received during the respective duration, and inversely proportional to the number of write commands received during the respective duration, and wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.
Claim 14 + 22 + Eschmann
Claim 14 of US Patent 10,635,617 in view of Eschmann teaches limitations of claim 7 of Instant Application except for highlighted.
US Patent 10,635,617 does not appear to explicitly teach claim 7 limitation “wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system”.
However, Gopinath teaches said limitations in Paragraph [0097], “write amplification with respect to write commands included in the write task queue 164 may be reduced since, by avoiding unnecessary garbage collection, the number of transactions (e.g., context command communications) that are communicated between the controller 102 and the non-volatile memory dies 104 in order to execute the write commands may be reduced”. 

One would be motivated to modify the storage system of Patent 10,635,617 to be able to correspond the write amplification to a number of operations per write command in order to properly determine and prevent unnecessary operations when performing memory storage operations (See Gopinath: Paragraph 0097).
Claim 8: The storage system of claim 1, wherein the updated scheduling ratio is generated based on the following equation:                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                         wherein: A is the number of read commands received during a respective duration, B is the number of write commands received during the respective duration, C is the write amplification factor, D is the scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio.
Claim 14 + 22 + Eschmann

Claim 9: The storage system of claim 8, wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.
Claims 14 + 22 + Eschmann
Claims 14 + 22 of US Patent 10,635,617 in view of Eschmann teaches limitations of claim 9 of Instant Application except for highlighted.
US Patent 10,635,617 does not appear to explicitly teach claim 9 limitation “wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system”.
However, Gopinath teaches said limitations in Paragraph [0097], “write amplification with respect to write commands included in the write task queue 164 may be reduced since, by avoiding unnecessary garbage collection, the number of transactions (e.g., context command communications) that are communicated between the controller 102 and the non-volatile memory dies 104 in order to execute the write commands may be reduced”. 

One would be motivated to modify the storage system of Patent 10,635,617 to be able to correspond the write amplification to a number of operations per write command in order to properly determine and prevent unnecessary operations when performing memory storage operations (See Gopinath: Paragraph 0097).
Claim 12: The method of claim 10, wherein: the scheduling ratio is adjustable; the scheduling ratio is initially an initial scheduling ratio; and the initial scheduling ratio is based on an average read latency of host read commands.
Claim 14
Claims 14 of US Patent 10,635,617 teaches limitations of claim 12 of Instant Application except for highlighted portion.
US Patent 10,635,617 does not appear to explicitly teach claim 12 limitation “an average read latency of host read commands”. 
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 10,635,617 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 13: The method of claim 10, wherein: the scheduling ratio is initially an initial scheduling ratio; and the initial scheduling ratio is based on: an average read latency of host read commands, and different levels of overprovisioning in the storage system.
Claims 14 + 18
Claims 14 + 18 of US Patent 10,635,617 teaches Claim 13 of Instant Application except for highlighted portion.
US Patent 10,635,617 does not appear to explicitly teach claim 13 limitation “an average read latency of host read commands”.
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 10,635,617 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 14: The method of claim 10, wherein: the scheduling ratio is initially an initial scheduling ratio; the initial scheduling ratio is determined based on: processing given operation commands based on a given scheduling ratio; and monitoring an average read latency of host read commands during the processing of the given operation commands; the given scheduling ratio is adjusted until a target average read latency of host read commands is produced; and when the target average read latency of host read commands is produced, the initial scheduling ratio is set using the adjusted given scheduling ratio.
Claim 14
Claims 14 of US Patent 10,635,617 teaches Claim 14 of Instant Application except for highlighted portion.
US Patent 10,635,617 does not appear to explicitly teach claim 14 limitation “average read latency of host read commands”. 
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 10,635,617 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 16: The method of claim 10, wherein the updated scheduling ratio is based on a representation that is: proportional to the number of read commands received during the respective duration, inversely proportional to the number of write commands received during the respective duration, and wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.
Claim 14 
Claims 14 of US Patent 10,635,617 teaches Claim 16 of Instant Application except for highlighted portion.
US Patent 10,635,617 does not appear to explicitly teach claim 16 limitation “wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system”. 
However, Gopinath teaches said limitations in Paragraph [0097], “write amplification with respect to write commands included in the write task queue 164 may be reduced since, by avoiding unnecessary garbage collection, the number of transactions (e.g., context command communications) that are communicated between the controller 102 and the non-volatile memory dies 104 in order to execute the write commands may be reduced”. 

One would be motivated to modify the storage system of Patent 10,635,617 to be able to correspond the write amplification to a number of operations per write command in order to properly determine and prevent unnecessary operations when performing memory storage operations (See Gopinath: Paragraph 0097).
Claim 20: The storage apparatus of claim 18, wherein the means for generating the updated scheduling ratio is based on a representation that is: proportional to the number of read commands received during the respective duration, and inversely proportional to the number of write commands received during the respective duration, and wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.
Claim 14 + 22
Claims 14 + 22 of US Patent 10,635,617 teaches Claim 20 of Instant Application except for highlighted portion.
US Patent 10,635,617 does not appear to explicitly teach claim 20 limitation “wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system”.
However, Gopinath teaches said limitations in Paragraph [0097], “write amplification with respect to write commands included in the write task queue 164 may be reduced since, by avoiding unnecessary garbage collection, the number of transactions (e.g., context command communications) that are communicated between the controller 102 and the non-volatile memory dies 104 in order to execute the write commands may be reduced”. 

One would be motivated to modify the storage system of Patent 10,635,617 to be able to correspond the write amplification to a number of operations per write command in order to properly determine and prevent unnecessary operations when performing memory storage operations (See Gopinath: Paragraph 0097).



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 of U.S. Patent No. 11,061,842 in view of Eschmann (US 2005/0144379), Lee (US 2015/0046642), and/or Gopinath (US 2017/0123972). See Table Below. 

As per claims 1-20,
Instant Application 
US Patent 11,061,842 (US Application 16/827,591)
Examiner’s note
Claim 1: A storage system, comprising: memories; and one or more controllers configured to cause: receiving a command from a host system; based on a type of the received command, determining the received command as a high priority command or a low priority command, wherein determining the received command comprises: when the received command is a host read command or an error correction command, determining the received command as the high priority command and assigning the received command to a high priority queue; and when the received command is an internal write command, an internal erase command or an internal read command generated by the one or more controllers, determining the received command as the low priority command and assigning the received command to a low priority queue; and processing commands from the high priority queue and the low priority queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the high priority queue to be processed and a number of one or more commands from the low priority queue to be processed; determining a write amplification factor of the storage system; determining a number of read commands and a number of write commands received during a respective duration; generating an updated scheduling ratio based on the number of read commands and the number of write commands received during the respective duration; and processing additional commands based on the updated scheduling ratio, wherein the updated scheduling ratio is: proportional to a scheduling ratio factor that is based on a prior scheduling ratio, and inversely proportional to the write amplification factor.
Claim 21: A method for managing a storage device, the method comprising: allocating a high priority command to a high priority queue; allocating a low priority command to a low priority queue; wherein the low priority queue is configured to contain two or more different command types; executing commands from the high priority queue and the low priority queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the high priority queue to be processed and a number of one or more commands from the low priority queue to be processed; determining a write amplification factor of the storage device; determining a number of read commands and a number of write commands received during a respective period of time; and executing additional commands from the high priority queue and the low priority queue based on an updated scheduling ratio, wherein the updated scheduling ratio increases as the number of read commands increases, wherein the updated scheduling ratio decreases as the number of write commands or the write amplification factor increases, and wherein the updated scheduling ratio is generated based on the following equation:                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                        
wherein: A is the number of read commands received during the respective period of time, B is the number of write commands received during the respective period of time, C is the write amplification factor, D is a scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio.
Claim 21 of US Patent 11,061,842 teaches the claim limitations of claim 1 of Instant Application except for the highlighted portion. See Below for Obviousness Combination. 
US Patent 11,061,842 does not appear to explicitly teach claim 1 limitation “when the received command is an internal write command, an internal erase command or an internal read command generated by the one or more controllers, determining the received command as the low priority command and assigning the received command to a low priority queue.”
However, Eschmann teaches said limitations in Figure 2, 66 & Paragraph [0024] “driver 50 selects a request for execution according to a priority system that gives the highest priority to demand requests to read to or write from the cached disk subsystem, the next lower priority to demand flush requests, and the lowest priority to internal write backs from the cache to the disk”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to sort internal write commands into a low priority queue in order to prevent the storage controller system from interrupting higher priority host commands, thus reducing the delay of processing and enhancing system performance overall (See Eschmann: Paragraph 0007).
Claim 2: The storage system of claim 1, wherein the scheduling ratio is the ratio between: a number of one or more commands from the high priority queue to be processed, and every predetermined number of the number of one or more commands from the low priority queue to be processed.
Claim 21 + Eschmann
Claim 21 of US Patent 11,061,842 in view of Eschmann teaches the claim limitations of claim 2 of Instant Application. See Claims of US Patent 11,061,842 and Instant Application for Reference. 
Claim 3: The storage system of claim 1, wherein: the scheduling ratio is adjustable; the scheduling ratio is initially an initial scheduling ratio; and the initial scheduling ratio is based on an average read latency of host read commands.
Claim 21 + Eschmann
Claim 21 of US Patent 11,061,842 in view of Eschmann teaches the claim limitations of claim 3 of Instant Application except for the highlighted portion.
US Patent 11,061,842 does not appear to explicitly teach claim 3 limitation “the initial scheduling ratio is based on an average read latency of host read commands.”
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016). 
Claim 4: The storage system of claim 1, wherein: the scheduling ratio is initially an initial scheduling ratio; and the initial scheduling ratio is based on: an average read latency of host read commands, and different levels of overprovisioning in the storage system.
Claims 21 + 28
Claims 21 + 28 of US Patent 11,061,842 teaches limitations of Claim 4 of Instant Application except for the highlighted portion. 
US Patent 11,061,842 does not appear to explicitly teach claim 4 limitation “the initial scheduling ratio is based on: an average read latency of host read commands.”
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 5: The storage system of claim 1, wherein: the scheduling ratio is adjustable; the scheduling ratio is initially an initial scheduling ratio; the initial scheduling ratio is determined by: processing given operation commands based on a given scheduling ratio; monitoring an average read latency of host read commands during the processing of the given operation commands; and determining when the processing of the given operation commands produces a target read latency of host read commands; the given scheduling ratio is adjusted until the target average read latency of host read commands is produced; and when the target average read latency of host read commands is produced, the initial scheduling ratio is set using the adjusted given scheduling ratio.
Claim 21 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 5 limitation an average read latency.
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 6: The storage system of claim 5, wherein: the initial scheduling ratio is set using the adjusted given scheduling ratio and based on different levels of overprovisioning in the storage system.
Claims 21 + 28 + Eschmann + Lee

Claim 7: The storage system of claim 1, wherein the updated scheduling ratio is further based on a representation that is: proportional to the number of read commands received during the respective duration, inversely proportional to the number of write commands received during the respective duration, and wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.
Claim 21 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 7 limitation “wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.”
However, Gopinath teaches said limitations in Paragraph [0097], “write amplification with respect to write commands included in the write task queue 164 may be reduced since, by avoiding unnecessary garbage collection, the number of transactions (e.g., context command communications) that are communicated between the controller 102 and the non-volatile memory dies 104 in order to execute the write commands may be reduced”. 

One would be motivated to modify the storage system of Patent 11,061,842 to be able to correspond the write amplification to a number of operations per write command in order to properly determine and prevent unnecessary operations when performing memory storage operations (See Gopinath: Paragraph 0097).
Claim 8: The storage system of claim 1, wherein the updated scheduling ratio is generated based on the following equation:                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                         wherein: A is the number of read commands received during a respective duration, B is the number of write commands received during the respective duration, C is the write amplification factor, D is the scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio.
Claim 21 + Eschmann

Claim 9: The storage system of claim 8, wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.
Claims 21 + 27 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 9 limitation “wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.”
However, Gopinath teaches said limitations in Paragraph [0097], “write amplification with respect to write commands included in the write task queue 164 may be reduced since, by avoiding unnecessary garbage collection, the number of transactions (e.g., context command communications) that are communicated between the controller 102 and the non-volatile memory dies 104 in order to execute the write commands may be reduced”. 

One would be motivated to modify the storage system of Patent 11,061,842 to be able to correspond the write amplification to a number of operations per write command in order to properly determine and prevent unnecessary operations when performing memory storage operations (See Gopinath: Paragraph 0097).
Claim 10: A method for a storage system, comprising: receiving a command from a host system; based on a type of the received command, determining the received command as a high priority command or a low priority command, wherein determining the received command comprises: when the received command is a host read command or an error correction command, determining the received command as the high priority command and assigning the received command to a high priority queue; and when the received command is an internal write command, an internal erase command or an internal read command, determining the received command as the low priority command and assigning the received command to a low priority queue; and processing commands from the high priority queue and the low priority queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the high priority queue to be processed and a number of one or more commands from the low priority queue to be processed; determining a write amplification factor of the storage system; determining a number of read commands and a number of write commands received during a respective duration; generating an updated scheduling ratio based on the number of read commands and the number of write commands received during the respective duration; and processing additional commands based on the updated scheduling ratio, wherein the updated scheduling ratio is: proportional to a scheduling ratio factor that is based on a prior scheduling ratio, and inversely proportional to the write amplification factor.
Claim 21

US Patent 11,061,842 does not appear to explicitly teach claim 10 limitation “when the received command is an internal write command, an internal erase command or an internal read command, determining the received command as the low priority command and assigning the received command to a low priority queue”. 
However, Eschmann teaches said limitations in Figure 2, 66 & Paragraph [0024] “driver 50 selects a request for execution according to a priority system that gives the highest priority to demand requests to read to or write from the cached disk subsystem, the next lower priority to demand flush requests, and the lowest priority to internal write backs from the cache to the disk”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to sort internal write commands into a low priority queue in order to prevent the storage controller system from interrupting higher priority host commands, thus reducing the delay of processing and enhancing system performance overall (See Eschmann: Paragraph 0007).
Claim 11: The method of claim 10, wherein the scheduling ratio is the ratio between: a number of one or more commands from the high priority queue to be processed, and every predetermined number of the number of one or more commands from the low priority queue to be processed.
Claim 21 + Eschmann

Claim 12: The method of claim 10, wherein: the scheduling ratio is adjustable; the scheduling ratio is initially an initial scheduling ratio; and the initial scheduling ratio is based on an average read latency of host read commands.
Claim 21 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 12 limitation “the initial scheduling ratio is based on an average read latency of host read commands”.
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 13: The method of claim 10, wherein: the scheduling ratio is initially an initial scheduling ratio; and the initial scheduling ratio is based on: an average read latency of host read commands, and different levels of overprovisioning in the storage system.
Claims 21 + 28 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 13 limitation “the initial scheduling ratio is based on: an average read latency of host read commands”.
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 14: The method of claim 10, wherein: the scheduling ratio is initially an initial scheduling ratio; the initial scheduling ratio is determined based on: processing given operation commands based on a given scheduling ratio; and monitoring an average read latency of host read commands during the processing of the given operation commands; the given scheduling ratio is adjusted until a target average read latency of host read commands is produced; and when the target average read latency of host read commands is produced, the initial scheduling ratio is set using the adjusted given scheduling ratio.
Claim 21 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 14 limitation of an average read latency.
However, Lee teaches said limitations in Figure 8 and Paragraph [0086], “read requests from one of the devices were labeled by P1 and were designated as a priority request”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to include monitoring of average read latency values and adjusting them to satisfy certain threshold targets in order to satisfy latency thresholds, thus maintaining a user-specified quality-of-service performance requirement (See Lee: Paragraphs 0015 & 0016).
Claim 15: The method claim 14, wherein: the initial scheduling ratio is set using the adjusted given scheduling ratio and based on different levels of overprovisioning in the storage system.
Claims 21 + 28 + Eschmann

Claim 16: The method of claim 10, wherein the updated scheduling ratio is further based on a representation that is: proportional to the number of read commands received during the respective duration, inversely proportional to the number of write commands received during the respective duration, and wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.
Claim 21 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 16 limitation “wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.”
However, Gopinath teaches said limitations in Paragraph [0097], “write amplification with respect to write commands included in the write task queue 164 may be reduced since, by avoiding unnecessary garbage collection, the number of transactions (e.g., context command communications) that are communicated between the controller 102 and the non-volatile memory dies 104 in order to execute the write commands may be reduced”. 

One would be motivated to modify the storage system of Patent 11,061,842 to be able to correspond the write amplification to a number of operations per write command in order to properly determine and prevent unnecessary operations when performing memory storage operations (See Gopinath: Paragraph 0097).
Claim 17: The method of claim 10, wherein the updated scheduling ratio is generated based on the following equation:                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                         wherein: A is the number of read commands received during the respective duration, B is the number of write commands received during the respective duration, C is the write amplification factor, D is the scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio.

Claim 21 + Eschmann

Claim 18: A storage apparatus, comprising: means for receiving a command from a host system; means for, based on a type of the received command, determining the received command as a high priority command or a low priority command, wherein the means for determining the received command comprises: when the received command is a host read command or an error correction command, means for determining the received command as the high priority command and assigning the received command to a high priority queue; and when the received command is an internal write command, an internal erase command or an internal read command, means for determining the received command as the low priority command and assigning the received command to a low priority queue; and means for processing commands from the high priority queue and the low priority queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the high priority queue to be processed and a number of one or more commands from the low priority queue to be processed; means for determining a write amplification factor of the storage apparatus; means for determining a number of read commands and a number of write commands received during a respective duration; means for generating an updated scheduling ratio based on the number of read commands and the number of write commands received during the respective duration; and means for processing additional commands based on the updated scheduling ratio, wherein the updated scheduling ratio is: proportional to a scheduling ratio factor that is based on a prior scheduling ratio, and inversely proportional to the write amplification factor.
Claim 21 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 18 limitation “when the received command is an internal write command, an internal erase command or an internal read command, means for determining the received command as the low priority command and assigning the received command to a low priority queue”.
However, Eschmann teaches said limitations in Figure 2, 66 & Paragraph [0024] “driver 50 selects a request for execution according to a priority system that gives the highest priority to demand requests to read to or write from the cached disk subsystem, the next lower priority to demand flush requests, and the lowest priority to internal write backs from the cache to the disk”.

One would be motivated to modify the storage system of Patent 11,061,842 to be able to sort internal write commands into a low priority queue in order to prevent the storage controller system from interrupting higher priority host commands, thus reducing the delay of processing and enhancing system performance overall (See Eschmann: Paragraph 0007).
Claim 19: The storage apparatus of claim 18, wherein the means for generating the updated scheduling ratio is based on the following equation:                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        B
                                                        *
                                                        C
                                                    
                                                
                                                *
                                                D
                                                =
                                                E
                                            
                                         wherein: A is the number of read commands received during the respective duration, B is the number of write commands received during the respective duration, C is the write amplification factor, D is the scheduling ratio factor determined based on the scheduling ratio, A, B, and C, and E is the updated scheduling ratio.
Claim 21 + Eschmann

Claim 20: The storage apparatus of claim 18, wherein the means for generating the updated scheduling ratio is based on a representation that is: proportional to the number of read commands received during the respective duration, and inversely proportional to the number of write commands received during the respective duration, and wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.
Claim 21 + Eschmann

US Patent 11,061,842 does not appear to explicitly teach claim 20 limitation “wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system”.
However, Gopinath teaches said limitations in Paragraph [0097], “write amplification with respect to write commands included in the write task queue 164 may be reduced since, by avoiding unnecessary garbage collection, the number of transactions (e.g., context command communications) that are communicated between the controller 102 and the non-volatile memory dies 104 in order to execute the write commands may be reduced”. 

One would be motivated to modify the storage system of Patent 11,061,842 to be able to correspond the write amplification to a number of operations per write command in order to properly determine and prevent unnecessary operations when performing memory storage operations (See Gopinath: Paragraph 0097).


Claims 10 and 18 of Instant Application are similar to claim 1 of Instant Application and are rejected for the same reasons as seen above. Dependent claims 2-9, 11-17, and 19-20 are read upon by claims 21-39 of U.S. Patent No. 11,061,842 in view of Eschmann (US 2005/0144379), Lee (US 2015/0046642), and/or Gopinath (US 2017/0123972).

Allowable Subject Matter

Claims 1-20 would be allowable if a terminal disclaimer is filed to overcome the Double Patenting Rejections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-20, none of the references shown alone or in combination teaches wherein the one or more controllers are configured to cause: determining a write amplification factor of the storage system; and determining a number of read commands and a number of write commands received during a respective duration; generating an updated scheduling ratio; and processing additional commands based on the updated scheduling ratio, wherein the updated scheduling ratio is based on a representation that is: proportional to the number of read commands received during the respective duration, proportional to a scheduling ratio factor that is based on a prior scheduling ratio, inversely proportional to the number of write commands received during the respective duration, and inversely proportional to the write amplification factor, and wherein the write amplification factor corresponds to a number of write operations performed for every host write command received from the host system.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0048345 to Vijayrao discloses a read-write ratio which is optimized in a storage system in order to reduce a write amplification factor. 
US PGPUB 2015/0378948 to Parikh discloses determining an acceptable write amplification ratio for a storage system. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184